Citation Nr: 1529303	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for tinea pedis and tinea unguium, rated 10 percent disabling. 

2. Entitlement to an increased rating for a duodenal ulcer with hiatal hernia, rated 10 percent disabling.

3. Entitlement to a compensable rating for tension headaches.

4. Entitlement to service connection for tendonitis. 

5. Entitlement to service connection for sleep apnea. 

6. Entitlement to service connection for hypertension. 

7. Entitlement to service connection for a cerebrovascular accident (stroke). 

8. Entitlement to service connection for bilateral carpal tunnel syndrome.

9. Entitlement to service connection for ichthyosis. 

10. Entitlement to service connection for a bilateral shoulder condition.

11. Entitlement to service connection for osteoarthritis of the bilateral knees.

12. Entitlement to service connection for rheumatoid arthritis. 

13. Entitlement to service connection for bursitis.

14. Entitlement to an increased rating for posttraumatic stress disorder (PTSD).   

15. Entitlement to service connection for a nervous condition (other than PTSD). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1955 through July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in November 2008 and May 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to an increased rating for PTSD is not ready for appellate disposition, as remand is required for the issuance of a statement of the case (SOC). In his August 2011 VA Form 9, the Veteran expressed disagreement with the rating assigned for PTSD in the May 2011 rating decision that granted service connection for PTSD.  The Veteran stated "when my medical records are reviewed, they will reflect that my PTSD is more severe than as rated."  When a notice of disagreement has been filed, the AOJ must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, an SOC that addresses this issue should be provided to the Veteran.    

Additionally, while entitlement to service connection for a nervous condition (other than PTSD) was addressed in the May 2013 Supplemental Statement of the Case (SSOC), the Veteran was not sent an SOC regarding this issue.  Id.  Accordingly, an SOC that addresses this issue should also be provided to the Veteran.

Finally, the Board notes that the Veteran requested a Board hearing live by videoconference in his August 2011 Substantive Appeal.  The Veteran was scheduled for a Board videoconference hearing on May 4, 2015.  On May 1, 2015, the Veteran's daughter attempted to contact VA to request that the Veteran's Board hearing be rescheduled as the Veteran had suffered a heart attack and had been hospitalized the week prior to the scheduled hearing.  

As the Veteran was unable to attend the previously scheduled hearing due to his health and he has requested that the hearing be rescheduled, the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a statement of the case regarding the issues of entitlement to an increased rating for PTSD and entitlement to service connection for nervous condition.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of either issue in a timely fashion, then return the issue(s) to the Board for its review, as appropriate.

2. Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the AOJ should follow appropriate procedure to return the Veteran's claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




